Title: To James Madison from William Pinkney, 19 August 1809
From: Pinkney, William
To: Madison, James


private
Dear Sir.London August 19h. 1809.
I have had the Honour to receive your kind Letter of the 21st. of April; and now send the last Edition of War in Disguise as you request. As we are turning our Attention to Wool, I have added a Tract lately published here on the Merino & Anglo-Merino Sheep, which may be of use. I trust that we shall continue to cultivate such Manufactures as suit our Circumstances. Cottons now, and Woollens hereafter must flourish among us.
American Newspapers have been received here shewing that the Disavowal of Mr. Erskine’s arrangement has excited much Ferment in the U. S. I cannot subdue my first Regret that it was found to be necessary at the last regular Session of Congress to falter in the Course we were pursuing and to give Signs of Inability to persevere in a System which was on the point of accomplishing all its Purposes. That it was found to be necessary I have no Doubt; but I have great Doubts whether if it had fortunately been otherwise, we should have had any Disavowals. It is to be hoped, however, that every thing will yet turn out well. That you will do all that can be done at this perilous Moment for the Honour & advantage of our Country I am sure. I congratulate you heartily on the abundant proofs of general Confidence which have marked the Commencement of your Administration. I venture to prophecy that they will multiply as you advance, and that in the Maturity of your Administration it will be identified in the opinions of all Men with the Strength & Character & prosperity of the State.
You will see from the English Journals that the British Army in Spain has fought gallantly. They make more of this Affair here than perhaps it deserves. Cressy & Poictier & Agincourt!!! The French Account will not exactly agree with the exulting Inferences drawn by the people of England from Sir A. Wellesley’s Dispatch, which indeed leaves a great deal to Inference. It is clear that the Allied Army greatly outnumbered the French—that it was advantageously posted—that, if the Spaniards (forming the right Wing to the Number of upwards of 40000 Men) were not actively engaged, they must have occupied or kept in Check an adequate Number of the French, or have been in a Situation to turn the left Flank of the French while they were engaged with the British—that, on the first of these Suppositions, the British (on the Left) could not have been attacked (as is here universally supposed) by the whole French Force—that on the second Supposition it is quite unaccountable that the French were not turned, taken in rear, and utterly exterminated. This splendid Victory, after all, amounts to no more than a Repulse by nearly 70.000 Men, enjoying every Advantage of Position, of between 40. & 50.000 Assailants. The Loss of the British is understood to have been tremendous. What the Spanish Loss was is not known—but it was undoubtedly considerable. Sir A. Wellesley admits that the French retired in the most regular Order—& it is not pretended that they were pursued or molested in their Retreat. It is not to be believed that any thing can come of this supposed Victory.
We have no Data to enable us to judge of the probable Result of the further projected Operations of the British Expedition in the Scheldt. It will depend, of Course, on the relative Strength of its Opponents, which cannot be otherwise than great.
I shall be greatly deceived if France relaxes at this Time from her Decrees against Neutral Rights. I shd. rather have expected additional Rigour if Gen. Armstrong had not given me Reason to hope better Things. The maritime Arrondissement now so near its Completion will furnish new Inducements to perseverence in the anti-commercial System.
It appears from the Newspapers that Mr Adams has been appointed Minister plenipotentiary to Petersburgh. I rejoice at this Appointment for many Reasons. While I am speaking of a new diplomatic Station will you forgive me if I intimate that the old can scarcely remain much longer on their present Establishment. The Salary is so dreadfully inadequate that I am ruining myself here in spite of all the Care I can take to avoid it; and I presume that General Armstrong is not much better off at Paris, although the necessary Expences of Paris are less than those of London. I have the Honour to be with the truest Respect and Attachment—Dear Sir your faithful and Obedient Servant
Wm Pinkney.
